DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/20/2020, on Page 9 of Remarks have been fully considered but they are not persuasive. Applicant argues that “Nowhere does Chen or Shank teach or even suggest stopping the vehicle after reaching an initial end point of a position path…” Examiner respectfully disagrees. Chen teaches in Paragraph 0030 that the hitch assist system 12 may stop the vehicle 10 at an intermediate position when the vehicle 10 is a predetermined distance away from the final position 42. This intermediate position is a point in between the positioning path (initial endpoint) and the alignment path (final endpoint), where the vehicle is stopped.
Applicant’s arguments with respect to amended claims 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On Page 10, applicant continues on to argue that “Chen may stop the vehicle in an intermediate position when the vehicle is a predetermined distance from the final position at which point the operator can be asked to verify the height of the hitch ball to correct as compared to the trailer and the hitch. This is different from stopping the vehicle to determine an offset between the hitch ball and the coupler when the vehicle is stopped between the position path and the alignment path and generates the determined distance of the offset based on the offset and maneuvering the vehicle with the correction with the steering wheel fixed as required by applicant’s claimed invention.” Examiner respectfully notes that Chen implicitly teaches “determining the distance of the offset based on the offset” as taught in Paragraph 0030 where the “hitch assist system 12 may stop the vehicle 10 at an when the vehicle 10 is a predetermined distance away from the final position 42, e.g. when the vehicle is within .5-1.5 meters away,” wherein the predetermined distance away from the final position corresponds to applicant’s “offset.” This distance must have been determined in order for the hitch assist system to determine when to stop the vehicle at the intermediate position. Nonetheless, Chen does not explicitly teach that the “steering wheel is fixed during vehicle maneuvering with each of the one or more sequential corrections,” as amended. 
However, Freese (US20100096203A1) teaches in Paragraph 0018 and Figure 2, that “the sensing device 52 senses the location of the targets 54 at step 84. The controller 62 receives an input signal indicative of the sensed location of the targets 54 and calculates a distance and a steer angle at step 86. The distance is the distance between the targets 54 and the ball 20 and the steer angle is the angle between the ball 20 and the target 54 relative to a longitudinal axis of the towed vehicle 14.” These calculated distances and angles correspond to an offset as claimed by the applicant. Freese goes on to teach that “the controller 62 calculates the steer angle and the distance using software algorithms that compare the position of the detected targets 54 as perceived by the sensing device 52 to the actual known or calibrated position of the targets 54 on the hitch 22. The controller 62 then sends a control signal to the automatic steering system 56 commanding the automatic steering system 56 to steer a plurality of steerable wheels (not shown) on the towing vehicle 12 at the steer angle at step 88 in order to direct the towing vehicle 12 toward the towed vehicle 14 to align the ball 20 with the hitch 22. Then, the towing vehicle 12 is moved at step 90. The towing vehicle 12 may be moved by the operator of the towing vehicle 12 by releasing the brakes. Alternatively, the brakes may be controlled by control signals from the controller 62 to the automatic braking system 58. In vehicles that include an automatic electronically controlled suspension, the controller 62 may control the height of the towing vehicle 12 to lower or raise the ball 20 to position the ball 20 under the hitch 22.” This steering angle is calculated and commanded at step 88 explicitly before moving the vehicle at step 90. In other words, the calculated slow or stop the towing vehicle,” wherein the act of releasing brakes implies that the brakes were first depressed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer hitch assist system that stops the vehicle at an intermediate position, as taught by Chen, using the process of specifically determining/calculating and commanding a steering angle before moving the vehicle, as taught by Shank, for the purpose of overcoming a need in the art for a docking assistance system that directs a towing vehicle toward a towed vehicle with minimal input from the operator of the towing vehicle (Paragraph 0003 of Freese). Freese teaches in Paragraph 0007 that “the controller may engage the automatic braking system to slow or stop the towing vehicle,” and in Paragraph 0030 that the towing vehicle 12 may be moved by releasing the brakes or controlled by control signals from the controller 62 to the automatic braking system 58. Releasing brakes implies that the brakes were first depressed. It would have been obvious to have modified Chen’s stopped vehicle with Freese’s steps of sensing, calculating, and commanding the distance and steer angle, to move from a stopped position.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8-10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP3081405B1) in view of Freese (US20100096203A1).
Regarding claim 1, Chen teaches a hitch assist system comprising: a sensing system configured to detect a hitch assembly and a coupler (see Paragraph 0008 for a trailer hitch assist system with an input device and detecting a trailer primate to a vehicle with at least one sensor mounted to the vehicle, wherein a vehicle hitch ball location and a trailer hitch location are determined); 
and a controller configured to generate commands for maneuvering the vehicle along a positioning path and a subsequent alignment path, wherein the positioning path terminates at an initial endpoint and the alignment path terminates at a final endpoint that is offset from the initial endpoint, the alignment path having one or more sequential corrections such that the hitch assembly is aligned see Paragraph 0030 for the hitch assist system 12 that may stop the vehicle 10 at an intermediate position (corresponds to a point between the positioning path (initial endpoint) and the alignment path (final endpoint)) when the vehicle 10 is a predetermined distance away from the final position 42, e.g. when the vehicle is within .5-1.5 meters away (corresponds to a distance that is offset from the final endpoint)), but fails to explicitly teach that the controller determines a distance of the offset between the hitch assembly and the coupler and generates the one or more sequential corrections of the alignment path based on the determined distance of the offset, wherein a steering angle is fixed during vehicle maneuvering with each of the one or more sequential corrections. 
However, Freese teaches the controller that determines a distance of the offset between the hitch assembly and the coupler (see Paragraph 0018 and Figure 2, that “the sensing device 52 senses the location of the targets 54 at step 84. The controller 62 receives an input signal indicative of the sensed location of the targets 54 and calculates a distance and a steer angle at step 86. The distance is the distance between the targets 54 and the ball 20 and the steer angle is the angle between the ball 20 and the target 54 relative to a longitudinal axis of the towed vehicle 14.” These calculated distances and angles correspond to determining an offset as claimed by the applicant) and generates the one or more sequential corrections of the alignment path based on the determined distance of the offset, wherein a steering angle is fixed during vehicle maneuvering with each of the one or more sequential corrections (see Paragraph 0030 for “the controller 62 calculates the steer angle and the distance using software algorithms that compare the position of the detected targets 54 as perceived by the sensing device 52 to the actual known or calibrated position of the targets 54 on the hitch 22. The controller 62 then sends a control signal to the automatic steering system 56 commanding the automatic steering system 56 to steer a plurality of steerable wheels (not shown) on the towing vehicle 12 at the steer angle at step 88 in order to direct the towing vehicle 12 toward the towed vehicle 14 to align the ball 20 with the hitch 22. Then, the towing vehicle 12 is moved at step 90. The towing vehicle 12 may be moved by the operator of the towing vehicle 12 by releasing the brakes. Alternatively, the brakes may be controlled by control signals from the controller 62 to the automatic braking system 58. In vehicles that include an automatic electronically controlled suspension, the controller 62 may control the height of the towing vehicle 12 to lower or raise the ball 20 to position the ball 20 under the hitch 22.” This steering angle is calculated and commanded at step 88 explicitly before moving the vehicle at step 90. In other words, the calculated and commanded steering angle corresponds to a fixed steering angle. The vehicle is maneuvered/moves only once the steering angle is calculated and commanded. If the vehicle has not reached the target upon re-sensing the location of target in steps 92 and 94, the process repeats). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer hitch assist system that stops the vehicle at an intermediate position, as taught by Chen, using the process of specifically determining/calculating and commanding a steering angle before moving the vehicle, as taught by Shank, for the purpose of overcoming a need in the art for a docking assistance system that directs a towing vehicle toward a towed vehicle with minimal input from the operator of the towing vehicle (Paragraph 0003 of Freese). Freese teaches in Paragraph 0007 that “the controller may engage the automatic braking system to slow or stop the towing vehicle,” and in Paragraph 0030 that the towing vehicle 12 may be moved by releasing the brakes or controlled by control signals from the controller 62 to the automatic braking system 58. Releasing brakes implies that the brakes were first depressed. It would have been obvious to have modified Chen’s stopped vehicle with Freese’s steps of sensing, calculating, and commanding the distance and steer angle, to move from a stopped position.
see Paragraph 0018 for the camera that can be a monocular camera, binocular camera, or another type of sensing device capable of providing a view of the rear travelling path of the vehicle).  
Regarding claim 4, Chen teaches the hitch assist system of claim 3, wherein the imager is located on a rear of a vehicle and is disposed to capture one or more images of a rear-vehicle scene (see Paragraph 0018 for the camera that can be a monocular camera, binocular camera, or another type of sensing device capable of providing a view of the rear travelling path, rear driving path, rear driving direction (all of which correspond to a rear-vehicle scene) of the vehicle).  
Regarding claim 8, Chen teaches the hitch assist system of claim 1, wherein the vehicle road wheels rotate less than about one full rotation during each of the one or more corrections (see Paragraph 0030 for stopping when the vehicle 10 is a predetermined distance away from the final position 42, e.g. when the vehicle is .5-1.5 meters away, wherein traversing .5 meter requires less than one full rotation of the average sized wheel).  	
Regarding claim 9, Chen teaches the hitch assist system of claim 1, wherein the controller determines a new alignment path between each of the one or more corrections (see Paragraph 0021 for the vehicle 10 that is facing away from the trailer 11 and the hitch assist system 12 detects the initial orientation between the vehicle 10 and trailer 11 and calculates the path such that the vehicle 10 will be aligned in a generally axial manner in the final position (corresponds to a correction)).  
Regarding claim 10, Chen teaches the hitch assist system of claim 1, wherein the hitch assembly comprises a hitch ball and the coupler comprises a coupler ball socket (see Figure 4, for the vehicle hitch ball 20 and trailer hitch 21 which corresponds to a coupler ball socket).  
Regarding claim 17, see rejection for claim 1.
Regarding claim 20, see rejection for claim 8.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Shank (US20140012465A1) in view of Freese (US20100096203A1).
Regarding claim 11, Chen teaches a method of correcting misalignment between a vehicle hitch assembly and a coupler, comprising the steps of detecting a hitch ball of the vehicle hitch assembly and the coupler with a sensing system (see Paragraph 0008 for a trailer hitch assist system with an input device and detecting a trailer primate to a vehicle with at least one sensor mounted to the vehicle, wherein a vehicle hitch ball location and a trailer hitch location are determined); 
determining with a controller an offset of the hitch ball relative to said coupler (see Paragraph 0022 for to calculate the vehicle path 44 to the final position 42 the hitch assist system 12 must know the location of the vehicle hitch ball 20 and the trailer hitch 21 (corresponds to coupler). The controller 18 may use a coordinate system which is centered on the rear axle 46 of the vehicle 10. The vehicle hitch ball 20 may be a known distance from the rear axle 46. Alternatively, the controller 18 may calculate the location of the hitch ball 20 based on information from the camera 30 or sensors 36. Likewise, the location of the trailer hitch 21 may also be determined by the controller 18 based on information from the camera 30 and sensors 36, wherein this process indicates a controller that determines the offset between the hitch ball and coupler); 
calculating with the controller a first segment along an alignment path to align the hitch ball to said coupler (see Paragraph 0008 a vehicle path from an initial position to a final position is calculated with the controller, such that the vehicle hitch ball is laterally aligned with the trailer hitch in the final position (corresponds to an alignment path); see also Paragraph 0030 for the hitch assist system that  can stop the vehicle at an intermediate position when the vehicle is a predetermined distance away from the final position (corresponds to first segment)); 
see Paragraph 0024 for the hitch assist system 12 that limits the steering angle of the vehicle 10 to prevent the vehicle 10 from steering into the object, wherein limiting the steering angle corresponds to maintaining that angle up to the constant limited angle)); 
maneuvering the vehicle a predefined distance along the first segment (see Paragraph 0020 for distance that can vary according to the type of camera 30 and sensors 36 that are used (corresponds to predefined distance), for example the vehicle 10 may be parked within 15 meters of the trailer 1; the hitch assist system 12 maneuvers the vehicle 10 from the initial position 40 to the final position 42 (shown in Figure 5); in the final position 42 the hitch ball 20 aligns with the trailer hitch 21; see also Paragraph 0030 for the hitch assist system that  can stop the vehicle at an intermediate position when the vehicle is a predetermined distance away from the final position (corresponds to traversing the first segment)); 
stopping the vehicle (see Paragraph 0030 the hitch assist system that can stop the vehicle 10 at an intermediate position, when the vehicle 10 is a predetermined distance away from the final position 42); 
recalculating with the controller while the vehicle is stopped (see Claim 9 for applying the vehicle brakes with the automatic brake system (16) and recalculating a new vehicle path (44) with the controller (18) to avoid the detected object (34), then calculating the new steering and braking maneuvers necessary to move the vehicle (10) along the new vehicle path and sending instructions from the controller to perform the new calculated maneuvers. This indicates that a recalculation is performed while the vehicle is stopped). 
Although the offset of the hitch ball relative to coupler is implicitly calculated when a new vehicle path is calculated, Chen does not explicitly teach that when recalculating the new vehicle path with the controller while the vehicle is stopped, that the offset of the hitch ball relative to said coupler is  However, Shank teaches recalculating with the controller the offset of the hitch ball relative to said coupler while the vehicle is stopped (see Paragraph 0032 and Figure 6 for if sensor states and target locations are acceptable, software flow moves to a find trailer position routine 120 that verifies the trailer hitch receiver location is inside an area 64 defined by the boundary 63 of FIG. 7. If the hitch receiver is outside of the area that can be reached by the vehicle hitch ball the automatic alignment process will terminate and the vehicle operator will be notified. If the trailer hitch receiver is inside the reachable area, the routine 121 calculates the distance and angle from the trailer hitch receiver to the vehicle hitch ball. The vertical distance from the hitch receiver to the ball is determined using pixel count on the image sensor 30 such that vd=(y pixel counthitch receiver−y pixel counthitch ball). Likewise the horizontal distance, or offset, of the hitch receiver from the centerline of the vehicle is determined by routine 122 using pixel count on image sensor 30 such that hd=(x pixel counthitch receive−x pixel countcenterline). As can be seen in Figure 6, there is a distinction between calculating a distance from the trailer to hitch 121 (corresponding to applicant’s positioning path) and calculating the trailer offset if the hitch and trailer 122 are not aligned (corresponding to applicant’s alignment path). Shank goes on to calculate the steering angle adjustment 130 and update the steering control 131.  Shank indicates in Paragraph 0005 that an electronic controller controls the communications, receiving and interpreting of image information, and determination of proper vehicle control to align the vehicle with a tow trailer; see also Paragraph 0042 for as movement progresses, path corrections occur due to continuous updating of the image obtained by the camera C so that the steering wheel position is constantly adjusted based on then current offset O and separation data d. The constant adjustment based on the current offset indicated that the offset is being recalculated throughout the logic flow of the system as shown in Fig. 6; see also Paragraph 0039 for engaging the system (once the trailer is within the bounds reachable by the ball of the vehicle), the brake must be pressed and the vehicle must have the reverse gear placed in position. Then, if all of the safety preconditions are met such as doors closed, speed is zero, and the like, the operator may then activate a switch by pressing it or touching it in the case where a capacitive sensing switch is employed. The system will then commence to align the vehicle to the trailer hitch, indicating that the vehicle was stopped when the alignment path is calculated).
Chen also fails to teach if the recalculated offset exceeds an offset value, commanding the vehicle to maneuver the vehicle a predefined distance along a second segment based on the recalculated offset. However, Shank teaches if the recalculated offset exceeds an offset value, commanding the vehicle to maneuver the vehicle a predefined distance along a second segment based on the recalculated offset (see Figure 6 for calculating the distance from the trailer to hitch 121 which then indicates whether the hitch and trailer are aligned or not. If the trailer is aligned, the offset value from the center line is within the =15 degrees from center with the vertex being the hitch ball 61, but if the trailer is not aligned, then this indicates the offset value is exceeded, and thus the trailer offset is calculated, wherein upon calculating the steering angle adjustment 130, the steering control is updated 131; see also Paragraph 0033 and Figure 7 for the relationship between the distance from the zero turn center line (corresponds to offset) and the backup distance, which is predefined in accordance with the vehicle type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer hitch assist system that stops the vehicle in between a positioning path and the alignment path, as taught by Chen, using the controller to determine the offset distance between the hitch assembly and coupler, as taught by Shank, for the purpose of accomplishing alignment of a vehicle to a tow trailer quickly and accurately with limited involvement of the vehicle operator (see Paragraph 0006 of Shank). 
Chen teaches wherein the controller stops the vehicle between the first segment and the second segment (see Paragraph 0030 for the hitch assist system 12 that may stop the vehicle 10 at an intermediate position (corresponds to a point between the positioning path (initial endpoint) and the alignment path (final endpoint)) when the vehicle 10 is a predetermined distance away from the final position 42, e.g. when the vehicle is within .5-1.5 meters away (corresponds to a distance that is offset from the final endpoint)) but fails to explicitly teach generates a correction of the alignment path for the second segment based on the recalculated offset, wherein a steering angle is fixed during vehicle maneuvering with the correction.
However, Freese teaches generates a correction of the alignment path for the second segment based on the recalculated offset, (see Figure 2 step 92 for re-sensing location of targets after moving the vehicle 90, and if the ball 20 has not reached the hitch 22, then the method 80 returns to step 84 to recalculate the distance and steer angle 86, allowing for correction of the steer angle (corresponds to a correction based on a recalculated offset)), wherein a steering angle is fixed during vehicle maneuvering with the correction (see also Paragraph 0030 for “the controller 62 calculates the steer angle and the distance using software algorithms that compare the position of the detected targets 54 as perceived by the sensing device 52 to the actual known or calibrated position of the targets 54 on the hitch 22. The controller 62 then sends a control signal to the automatic steering system 56 commanding the automatic steering system 56 to steer a plurality of steerable wheels (not shown) on the towing vehicle 12 at the steer angle at step 88 in order to direct the towing vehicle 12 toward the towed vehicle 14 to align the ball 20 with the hitch 22. Then, the towing vehicle 12 is moved at step 90. The towing vehicle 12 may be moved by the operator of the towing vehicle 12 by releasing the brakes. Alternatively, the brakes may be controlled by control signals from the controller 62 to the automatic braking system 58. In vehicles that include an automatic electronically controlled suspension, the controller 62 may control the height of the towing vehicle 12 to lower or raise the ball 20 to position the ball 20 under the hitch 22.” This steering angle is calculated and commanded at step 88 explicitly before moving the vehicle at step 90. In other words, the calculated and commanded steering angle corresponds to a fixed steering angle. The vehicle is maneuvered/moves only once the steering angle is calculated and commanded. If the vehicle has not reached the target upon re-sensing the location of target in steps 92 and 94, the process repeats).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer hitch assist system that stops the vehicle in between a positioning path and the alignment path, as taught by Chen, and the controller determining the offset distance between the hitch assembly and coupler, as taught by Shank, with recalculating an offset and the fixed steering angle during maneuver, as taught by Freese, for the purpose of accomplishing alignment of a vehicle to a tow trailer quickly and accurately with limited involvement of the vehicle operator (see Paragraph 0006 of Shank) and overcoming the need in the art for a docking assistance system that directs a towing vehicle toward a towed vehicle with minimal input from the operator of the towing vehicle (see Paragraph 0003). 
Regarding claim 13, Chen teaches the hitch assist method of claim 12, further comprising: maintaining the vehicle in a substantially fixed position once the hitch ball is aligned with said coupler (see Paragraph 0031 for the hitch ball 20 should be aligned with the trailer hitch 21 such that the hitch can be locked in place without requiring further lateral adjustment of the vehicle 10).  
Regarding claim 14, Chen teaches the hitch assist method of claim 11, wherein the predefined distance along the first segment step is less than the offset distance between the hitch ball and said coupler (see Paragraph 0030 for when the vehicle is a predetermined distance of .5-1.5 meters which corresponds to the first segment of the 15 meters as mentioned in Paragraph 0020).  
Regarding claim 15, Chen teaches the hitch assist method of claim 11, wherein the predefined distance is based on a scheduled brake pattern (see Paragraph 0025-0027 for identifying if the object is fixed or moving at what speed and direction, wherein the information obtained regarding the proximate objects is utilized to generate a predictive model of possible locations and distance of a moving object at some future time; the controller executes an algorithm based on the predictive models of the vehicle path and the object path such that a potential collision requires intervention which includes acting upon a calculated determination of the optimal response for the most relevant collision e.g. braking for moving objects and steering around stationary objects (corresponds to a schedule based on distance, location, speed for a scheduled brake pattern)).  
Regarding claim 16, Chen teaches the hitch assist method of claim 12, wherein the calculating a first segment along an alignment path to align the hitch ball to said coupler step further includes predicting a distance between the hitch ball and said coupler upon completion of the maneuvering of the vehicle (see Paragraph 0008 a vehicle path from an initial position to a final position is calculated (corresponds to predicting) with the controller, such that the vehicle hitch ball is laterally aligned with the trailer hitch in the final position (corresponds to an alignment path); see also Paragraph 0030 for the hitch assist system that can stop the vehicle at an intermediate position when the vehicle is a predetermined distance away from the final position (corresponds to first segment)).  	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gehring (US 20060038381 A1) teaches a system for coupling a trailer (2) to a motor vehicle (1), in particular a trailer (2) to a motor tractor (1), is provided with an image sensor (5), which is located in the coupling area. The coupling process involves connecting a trailer coupler (4) of the motor vehicle (1) and a tow bar (3) of the trailer (2), which is detected by an image sensor (5) detecting a movement of a locking element (8) associated with the trailer coupling (4). Thereupon a process of braking of the motor vehicle (1) is initiated.
stopped behind the towing vehicle 10, it is possible to move the towing vehicle 10 toward the towed vehicle 12 by operating the steering wheel of the towing vehicle 10 so that the hitch guide line image 62 is oriented toward the towed vehicle 12. That is, it is possible to easily cause the hitch ball 18a to approach the coupler 20a.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665